El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
En 21 de diciembre de 1965 Fidelina Santana interpuso demanda de divorcio en la Sala de Caguas del Tribunal Superior. Alegó que desde hacía más de un año ella residía en el barrio Santa Rosa de Dorado, y el demandado Ismael López residía en la ciudad de Nueva York; que las partes contrajeron matrimonio en la ciudad de Nueva York el 13 de noviembre de 1948; que existían dos hijos de 14 y 8 años de edad; no existían bienes gananciales, y por causal de divorcio alegó que desde hacía más de 3 años las partes habían vivido y vivían en completa separación sin interrupción al-guna.
En 13 de enero de 1966 la Sala ordenó que el demandado fuera emplazado en Nueva York por medio de notificación personal, la cual se efectuó el 19 de enero de 1966. En 10 de febrero se anotó la rebeldía al demandado y al día siguiente se celebró la vista del caso.
En la parte pertinente la transcripción de la vista oral es como sigue:
*32"P. ¿Y ustedes viven juntos o separados?
R. Separados.
P. ¿Dónde y cuándo se separaron?
R. En el año 1958.
P. ¿En dónde?.
R. En New York.
P. ¿Y cuando se vino usted para Puerto Rico?
R. En noviembre de 1960.
P. ¿Y vive dónde?
R. En el barrio Santa Rosa, Dorado, Puerto Rico.
P. Desde que usted se vino a Puerto Rico, ¿ lo ha visto alguna N <D >
R. No.
P. ¿El estuvo en Puerto Rico no hace mucho?
R. Estuvo en Puerto Rico.
P. ¿Usted lo vio?
R. No lo vi.
P. ¿Trató de verlo?
R. Sí.
P. ¿Para qué?
R. Para ver si le pasaba algo a los hij'os.
P. ¿A qué se dedica?
R. A predicar.
P. ¿En qué iglesia?
R. Pentecostal.
P. ¿En qué trabaja usted aquí?
R. Cosiendo.”
“Hon. Juez:
P. ¿Son dos hijos habidos en el matrimonio?
R. Dos.
P. ¿Qué edades tienen?
R. Catorce años y ocho años.
Puede retirarse. Se declara con lugar la demanda de divorcio. Se le concede la custodia de los hijos habidos en el matrimonio a la demandante. Se fija una pensión alimenticia a ser pasada por el demandado de quince dólares ($15) semanales.”
La sentencia fue notificada y archivada en 16 de febrero de 1966.
*33En 9 de marzo de 1966 compareció el Fiscal de Distrito de Caguas; solicitó intervenir y alegó que de una investigación practicada por la Fiscalía se desprendía que ninguna de las partes tenían la residencia o el domicilio necesarios en Puerto Rico de acuerdo con la ley. Solicitó que permitida la inter-vención y probados esos hechos, se declarara nula la sentencia de divorcio.
Celebrada la correspondiente vista, la Sala de Caguas del Tribunal Superior en 7 de diciembre de 1966 denegó, me-diante resolución fundamentada, la intervención del Minis-terio Fiscal. Esta resolución es la que ahora revisamos.
Dispone el Art. 64 del Código Político, según ha sido enmendado, que el Secretario de Justicia representará al Estado Libre Asociado de Puerto Rico, bien personalmente, o por medio de sus auxiliares o cualquiera de los fiscales, en todas las demandas y procesos civiles o criminales en que fuere parte; y cuando fuere requerido por el Gobernador o por cualquier Jefe de Departamento, podrá representar también, ante cualquier tribunal, a cualquier funcionario, empleado o agente del Gobierno Estadual que demandare o fuere demandado en su capacidad oficial; y se dispone que los procesos criminales, excepto en determinado caso, serán promovidos por el fiscal correspondiente sin especial auto-rización del Secretario de Justicia, aunque en todos estos casos el Secretario de Justicia puede intervenir en interés del público.
En adición a la expresión general que permite la inter-vención del Secretario de Justicia en todo pleito civil o criminal en que el Estado Libre Asociado fuere parte, las leyes autorizan la intervención del Secretario de Justicia en la litigación de una serie de casos específicos, en ninguno de los cuales está incluida una acción de divorcio.
La Ley Núm. 23 de 24 de julio de 1952, creó cargos de Fiscales Especiales Generales, de Fiscales y de un Procura-dor Especial para casos de menores, y dispuso que los Fis-*34cales y los Fiscales Auxiliares tendrían aquellos poderes y ejercerían aquellas funciones previamente ejercidas por ellos o por funcionarios de igual categoría bajo autoridad legal, hasta la fecha de la vigencia de dicha Ley, y el Procurador Especial tendría aquellos poderes y ejercería aquellas fun-ciones previamente ejercidas por el procurador para el Tribunal Tutelar de Menores.
El Código de Enjuiciamiento Criminal de 1902, ed. 1935, se refiere en sus Arts. 95 al 109 a las facultades y deberes del fiscal, con ciertas enmiendas que han ocurrido poste-riormente. La Ley de 3 de marzo de 1904—3 L.P.R.A. sec. 95—dispone que será el deber de cada fiscal el procesar a todos los delincuentes por crímenes y delitos de que pueda conocer bajo la autoridad del Estado Libre Asociado de Puerto Rico y ejercer todas las acciones civiles que concier-nan al Estado Libre Asociado, y llenar cumplidamente todos los otros deberes que le confieran las leyes y comisiones del Secretario de Justicia.
Sabemos que tradicionalmente el fiscal ha tenido inter-vención por disposición de ley desde muy al principio en una serie de procedimientos civiles para todos familiares, entre los cuales el legislador nunca incluyó la acción de divorcio. Además del Fiscal de Distrito, existe el Procurador Especial de Relaciones de Familia del Tribunal Superior, cargo creado por la Ley Núm. 140 de 23 de abril de 1952. Por ley ejerce las mismas facultades y atribuciones que corresponden a un fiscal auxiliar, sólo que las ejerce en relación con los asuntos que tramite o que el Juez de Relaciones de Familia del Tribunal Superior le encomiende conforme a la ley. Estos deberes y funciones del Procurador Especial fueron expresamente enumerados por la Ley Núm. 140, y el legislador no le concedió intervención a este Procurador Especial de Rela-ciones de Familia en casos de divorcio.
La Ley Núm. 140 de 1952 fue derogada por la Núm. 75 de 6 de junio de 1968, en que se enumeran nueva-*35mente las atribuciones del Procurador Especial, y tampoco se le da intervención en casos de divorcio. Bajo ambos esta-tutos, sin embargo, los procuradores deberán cooperar con los Jueces del Tribunal Superior en los casos relacionados con asuntos de familia según dichos jueces dispongan. Al igual que el Fiscal de Distrito, el Procurador Especial de Relaciones de Familia no está autorizado, por su propia iniciativa, para intervenir en un caso de divorcio, a menos que el Juez de Relaciones de Familia pida su cooperación en algún aspecto que el juez le encomiende.
En el caso de autos no se trata de la intervención personal de un funcionario que, creyendo tener facultad para ello, pide que se le oiga en un litigio. Como cuestión de realidad se trata de la intervención de una parte en un pleito, que en este caso es el Estado Libre Asociado de Puerto Rico, y en que se pide la nulidad de una sentencia judicial que ha creado un estado de derecho a favor de un litigante. A base de intervención de parte, veamos la Regla 21 de las de Procedimiento Civil relativa a la intervención.
Dispone la Regla 21.1, intervención como cuestión de derecho, que mediante oportuna solicitud, cualquier persona tendrá derecho a intervenir en un pleito (a) cuando por ley o por estas Reglas se le confiere un derecho incondicional a intervenir; o (b) cuando la representación del interés del solicitante por las partes ya en litigio fuere o pudiere re-sultar inadecuada y el solicitante fuere o pudiere ser afectado por la sentencia en pleito; .... A la luz del anterior pre-cepto, la intervención solicitada en este caso no procedería como cuestión de derecho.
Como una intervención permisible bajo la Regla 21.2, dispone ésta que mediante oportuna solicitud podrá permi-tirse a cualquier persona intervenir en un pleito: (a) cuando por ley se le confiere un derecho condicional a intervenir; o (b) cuando la reclamación o defensa del solicitante y el *36pleito principal tuvieren en común una cuestión de hecho o de derecho.
Es incuestionable que en nuestra sociedad, y en las sociedades del pasado, ha existido siempre un interés público en la conservación del matrimonio, piedra angular de la familia. Nuestro Código Civil confiere al contrato matrimonial categoría de institución social. Ese interés general, no obstante, no convierte al Estado, ya en concepto procesal, ya de manera sustantiva, en parte litigiosa, sub silentio, en toda acción de divorcio, en ausencia de disposición de ley positiva que así lo disponga. Es un hecho histórico que bajo la Ley Común Inglesa, el Estado no tenía tal intervención como parte, y en aquellas jurisdicciones en los Estados de la Unión que interviene, lo es en virtud de ley positiva. Véase el estudio contenido en la Monografía sobre el particular que sigue al caso de State ex rel. Fowler v. Moore, 1922, 22 A.L.R. 1101, 1112 y ss., criterios éstos que no han sido modificados. El caso de Pérez Valdivieso v. León, 52 D.P.R. 512 (1938), que invoca el fiscal para intervenir, no le reconoce tal derecho.
Nuestro legislador no le ha dado al Estado intervención como parte o de otra manera en los pleitos de divorcio, a pesar de que a través del Secretario de Justicia y de los fiscales ha permitido intervención en muchas áreas que con-ciernen a la familia. Reconocemos la preocupación del Mi-nisterio Público, si es que en Puerto Rico se ha creado o pueda estarse creando una situación indeseable de fraude a los tribunales, mediante alegaciones de residencia en Puerto Rico inexistentes o por período menor del requerido por ley a los efectos de obtener aquí un divorcio.
Probablemente el hecho puede ser producto en parte de la inmensa población de puertorriqueños en la ciudad de Nueva York y en otras ciudades de los Estados Unidos en donde las causales de divorcio han sido muy restrictivas. *37Con la liberación reciente de las causales de divorcio del Estado de Nueva York (antes sólo procedía el divorcio por la causal de adulterio) muchos puertorriqueños tal vez no tengan que trasladarse a Puerto Rico a divorciarse.
Una situación general de fraude al tribunal debe ser una honda preocupación de la Administración de Justicia, tanto en la Rama Ejecutiva como en la Judicial. Los Jueces Superiores deben estar alertas contra tal tendencia, y en la vista de los casos de divorcio deben cerciorarse, mediante el interrogatorio apropiado, particularmente en los casos en rebeldía que son los más, de que existe la necesaria jurisdicción y facultad necesaria para fallar. La jurisdicción y competencia del tribunal para conocer de un asunto es la responsabilidad, en última instancia, del propio tribunal.
No hay duda que los jueces pueden pedir la cooperación de los Procuradores Especiales de Relaciones de Familia en este sentido. Y deben estar igualmente alertas los jueces para evitar que se perpetúe un estado de fraude al tribunal en estos casos, solicitando sanciones para aquellos abogados que con pleno conocimiento de que su cliente no cumple con los requisitos de residencia, radican una demanda en que alegan lo contrario, ayudando así a realizar el fraude.
Aparte de ello, los Fiscales de Distrito, en su función de perseguir el delito, están en libertad de procesar por perjurio a toda aquella persona que declare bajo juramento en un pleito de divorcio que ha cumplido con una residencia que no tiene, ya que este es un hecho esencial cuya falsedad afecta el procedimiento.
La intervención del Estado como parte en los pleitos de divorcio no está aquí autorizada por la ley, ni por la doc-trina. Conscientes como somos de la seriedad que crea el problema de un estado común de fraude al tribunal, nos parece que corresponde al Poder Legislativo determinar si ha de darle intervención al Estado Libre Asociado en los *38casos de divorcio, y en qué forma y manera, y bajo qué circunstancias.
Debía ser el Poder Legislativo en todo caso, para que haya uniformidad de norma y acción a través de todo el país, y para que no se diera el caso de que en unas Salas del Tribunal Superior el Ministerio Público intervenga en las acciones de divorcio, y en otras no, dependiendo del arbitrio de cada funcionario.

Por los fundamentos expuestos se anula el auto de cer-tiorari expedido.

El Juez Asociado Señor Rigau concurrió en opinión se-parada.
—O—